FILED
                                                                                         JAN 2 9 2010
                            UNITED STATES DISTRICT COURT                           Clerk, U.S. District and
                            FOR THE DISTRICT OF COLUMBIA                             Bankruptcy Courts



 Stephen Sheffield,

         Plaintiff,
         v.                                         Civil Action No.         10 0180
 Tommy Bonds,

         Defendant.




                                  MEMORANDUM OPINION

        Plaintiff Stephen Sheffield has filed an application to proceed in forma pauperis and a pro

se complaint. The application will be granted and the petition will be dismissed.

        Sheffield is a prisoner currently incarcerated at the United States Penitentiary in

Florence, Colorado. CompI. at 1. The complaint, filed under 42 U.S.C. §1983, seeks damages in

the amount of $1 00 million from the defendant, an officer in the District of Columbia

Metropolitan Police Department. Id at 1, 4. It asserts that the defendant fabricated charges

against the plaintiff, and that the plaintiff is now imprisoned for crimes he did not commit. Id

at 5.

        Plaintiffs action is barred by the rule announced in Heck v. Humphrey, 512 U.S. 477

(1994). In that case, the plaintiff alleged that prosecutors and police investigators involved in his

criminal prosecution had engaged in unlawful conduct that led to his arrest and conviction. Id

at 479. The Supreme Court concluded that "the hoary principle that civil tort actions are not

appropriate vehicles for challenging the validity of outstanding criminal jUdgments applies to

§ 1983 damages actions that necessarily require the plaintiff to prove the unlawfulness of his
conviction or confinement." Id at 486. Accordingly, "in order to recover damages from

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove

that the conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such a determination, or called into

question by a federal court's issuance ofa writ of habeas corpus, 28 U.S.C. § 2254." Id at 486-

87. Accordingly, "the district court must consider whether a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence; if it would, the complaint

must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated." Id at 487.

       Here, the wrongs that plaintiff alleges, if proved, would render his conviction invalid.

The plaintiff has not demonstrated that his conviction or sentence has already been invalidated. I

Therefore, under the rule in Heck v. Humphrey, this civil rights action for damages must be

dismissed.

       A separate order of companies, this memorandum opinion.




Date: ~?A-J' ~D, ~Dli)                         urute~is:2~~~~


       I   Plaintiff has recently noticed a direct appeal from his criminal conviction.

                                                 -2-